Electronically Filed
                                                               Supreme Court
                                                               SCWC-30138
                                                               03-JUN-2011
                                                               12:20 PM


                              NO. SCWC-30138


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


           STATE OF HAWAI'I, Petitioner/Plaintiff-Appellee


                                     vs.


          JOHN C. VEIKOSO, Respondent/Defendant-Appellant



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                        (CR. NO. 09-1-0194)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: Acoba, J., for the court1
)

            The Application for Writ of Certiorari filed on
May 2, 2011 by Petitioner/Plaintiff-Appellee State of Hawai'i is
accepted and will be scheduled for oral argument.            The parties
will be notified by the appellate clerk regarding scheduling.
            DATED:   Honolulu, Hawai'i, June 3, 2011.

                                      FOR THE COURT:


                                      /s/ Simeon R. Acoba, Jr. 


                                      Associate Justice


James M. Anderson, Deputy

Prosecuting Attorney,

City and County of Honolulu,

on the application, for

petitioner/plaintiff-appellee.



      1

            Considered by Recktenwald, C.J., Nakayama, Acoba, Duffy, and

McKenna, JJ.